Title: To George Washington from Beverley Randolph, 15 December 1784
From: Randolph, Beverley
To: Washington, George



Sir
In Council Decr 15th 1784.

I have the Honour to Inclose you Several Resolutions of the General Assembly, relative to the Opening the Navigation of the River Potomack; by which you are Appointed One of the Commissioners on the part of this State to meet those who may be Appointed on the Part of Maryland to Concert Such regulations

as may be best Adapted to Attain this important Object: the Letter Addressed to the Governor of Maryland is inclosed Open to you with a Blank which the Executive request you will fill up with the time at which it will be Convenient for yourself and the Other Commissioners to meet at Annapolis. It may be requisite to Observe that the Day shou’d be as early a One as Possible, the Assembly being Anxious to receive your report so that they may Adopt the Necessary Measures During their Present Session. you will be Pleased after filling up the Blank, to forward the Letter to Mr Paca by the Express who will Deliver you this. with the Greatest respect I am Sir Yr Very Obt Servt

B. Randolph

